z

g Case 1:17-cr-00684-ER Document 177 Filed 03/07/19 Page 1 Qf31

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ X
UNITED STATES OF AMERICA
- V. - : SUPERSEDING INDICTMENT
cHRIsTIAN DAWKINS, and = s1 17 Cr. 684 (E:R)
MERL CODE,
Defendants.
Overview
l. The charges in this Indictment stem from a scheme

involving the payment of thousands of dollars in bribes, by, and
as directed by, CHRISTIAN DAWKINS and MERL CODE, the defendants,
to assistant men's basketball coaches at various National
Collegiate Athletic Association (“NCAA”) Division I universities,
in exchange for the coaches' exerting their influence over the
student-athletes at their schools to retain the services of the
bribe payors, including DAWKINS, and his sports management
business (“Dawkins's Company”), once the stndent-athletes

eventually entered the National Basketball Association (the

\\NBAH ) _
2. Among those that Were bribed in connection with the
scheme Were Lamont Evans (“Evans”), an assistant coach at the

University of South Carolina and later at Oklahoma State

University; Emanuel Richardson, a/k/a “Book” (“Richardson”), an

 

Case 1:17-cr-00684-ER Document 177 Filed 03/07/19 Page 2 of 31

assistant coach at the University of Arizona; Anthony Bland, a/k/a
“Tony” (“Bland”), an assistant coach at the University of Southern
California; an assistant coach (“Coach~l”) at a NCAA Division I
university based in Nebraska (“University-l”); and an assistant
coach (“Coach-Z”) at a NCAA Division f university based in Texas
(“University~Z”).

3. By virtue of their official positions at NCAA Division
I universities, these coaches had the ability to provide sports
agents, financial advisors, business managers and_ others with
access to the student-athletes whom they coached. In addition,
these coaches had influence over the student-athletes at their
schools, including with respect to guiding those student~athletes
through the process of selecting agents and other advisors when
they prepared to leave college and enter the NBA. In exchange for
the bribes made and facilitated by CHRISTIAN DAWKINS and MERL CODE,
the defendants, among others, these coaches exercised that
influence by agreeing to steer and/or steering student-athletes
and their families to retain particular advisors.

4. The corrupt arrangements described in this Indictment
were valuable both to the NCAA Division I men's basketball coaches
who received cash bribes to deliver players to an agent or advisor,
and to those paying and facilitating the bribes, including

CHRISTIAN DAWKINS, the defendant, and Dawkins’s Company, for whom

2

 

 

Case 1:17-cr-00684-ER Document 177 Filed 03/07/19 Page 3 of 31

f .

securing a future NBA player as a client could prove profitable,
and MERL CODE, the defendant, who received thousands of dollars
per month from Dawkins's Company, in exchange for CODE's assistance
in facilitating the scheme to bribe NCAA Division I coaches so
that they' would_ steer student-athletes to retain. DAWKIN§ and
Dawkins’s Company's services.
The Defendants and Relevant Individuals and Entities

5. Frow\ in. or about 2015 until in or about May 2017,
CHRISTIAN DAWKINS, the defendant, worked for Sports Management
Company-l (“SMC-l”), which was a sports agency firm that
specialized in the representation of professional basketball
players. DAWKINS was not a registered sports agent. DAWKINS's
work at SMC-l primarily consisted.of recruiting athletes as clients
and maintaining client relationships for SMC-l. In or about May
2017, SMC-l terminated DAWKINS. Beginning in at least May 2017,
DAWKINS endeavored to start his own sports management business
(referred. to herein. as Dawkins’s Company), which DAWKINS co-
founded with a corrupt financial advisor, Munish Sood (“Sood”),
among others. Dawkins's Company worked to attract new clients by,
among other things, paying bribes to coaches at NCAA Division I
universities so that they would steer student-athletes under their
control to retain Dawkins’s Company’s services.

6. At all relevant times, MERL CODE, the defendant, was a

3

 

 

Case 1:17-cr-00684-ER Document 177 Filed 03/07/19 Page 4 Qf 31

1 l

consultant for an international athletic apparel company (“Apparel
Company-l”), focused on its high school and college basketball
programs. In that capacity, CODE worked directly with high school
and college basketball coaches and players. Prior to working as
a consultant for Apparel Company-l, CODE had worked for another
athletic apparel company (“Apparel Company-Z”). At all relevant
times, Apparel Company-Z was the athletic sponsor for the men's
basketball teams at'various universities, including leahoma State
University, the University of Arizona, the University of Southern
California, University-l, and University-Z. In addition, and as
detailed further herein, beginning in at least June 2017, CODE
began working directly with CHRISTIAN DAWKINS, the defendant, and
Dawkins’s Company, whereby CODE received thousands of dollars of
payments per month from DAWKINS and Dawkins’s Company, in part, in
exchange for his assistance leveraging his relationship with
college coaches, who were receiving bribes to steer student-
athletes to retain Dawkins’s Company’s services.

7. At all relevant times, Sood was a registered investment
advisor and the founder of an investment services company in New
Jersey. In or about June 2017, Sood helped CHRISTIAN DAWKINS, the
defendant, found Dawkins's Company, and he had a minority ownership
interest in Dawkins’s Company.

8. “CW~l,” as referred to herein, is an individual who ran

4

 

 

Case 1:17-cr-00684-ER Document 177 Filed 03/07/19 Page 5 of 31

a business management firm that primarily serviced professional
athletes, as well as a registered investment advisory firm that
provided investment related services to CW-l's clients, including
athletes. At all relevant times, CW-l was cooperating with the
Government in the investigation of CHRISTIAN DAWKINS, MERL CODE,
the defendants, and others. As such, CW~l's activities described
in this Indictment were conducted at the direction of law
enforcement.

9. From in or about 2012 through in or about April 2016,
Evans served as an assistant coach for the NCAA Division I men’s
basketball program at the University of South Carolina. In or
about April 2016, Evans was hired by Oklahoma State University as
the associate head_ coach for its Division I Inen’s basketball
program.

10. At all relevant times, Richardson served as an assistant
coach for the NCAA Division l men’s basketball program at the
University of Arizona.

11. At all relevant times, Bland served as an assistant coach
for the NCAA Division l men's basketball program at the University
of Southern California.

12. At all relevant times, Coach-l served as an assistant
coach for the NCAA Division I men’s basketball program at

University-l in Nebraska.

Ul

 

 

Case 1:17-cr-00684-ER Document 177 Filed 03/07/19 Page 6 of 31

4 .

13. At all relevant times, Coach»2 served as an assistant
coach for the NCAA Division I men's basketball program at
University-2 in Texas.

14; In each year relevant to this lndictment, the University
of South Carolina, Oklahoma State University, the University of
Arizona, the University of Southern California, University-l, and
University~Z received funds from the federal government in excess
of $10,000 under a federal program, and fielded multiple varsity
sports teams in NCAA. Division. I competition, including men’s
basketball teams.

Background on the NCAA and Relevant NCAA Rules

15. The NCAA is a non~profit organization, which regulates
athletics for over 1,000 colleges and universities, conferences,
and other associations. NCAA member schools are organized into
three separate Divisions: Division l, Division Il, and Division
III. Each of the universities referred to in this Indictment was,
at all relevant times, in NCAA's Division I, which is the highest
level of intercollegiate athletics sanctioned by the NCAA.
Divisidn I schools typically have the biggest student bodies,
manage the largest athletics budgets and offer the most athletic
scholarships.

16. At all times relevant to this Indictment, Division I

member schools had to comply with the NCAA's rules. Among the

6

 

 

Case 1:17-cr-00684-ER Document 177 Filed 03/07/19 Page 7 of 31

1

NCAA’s core principles for the conduct of intercollegiate
athletics was that student-athletes should be protected from
exploitation. by professional and_ commercial enterprises. An
institution found by the NCAA to have violated the NCAA’s rules is
subject to disciplinary and corrective actions by the NCAA.

17. At all relevant times, NCAA Division I coaches and other
team staff at NCAA Division l schools were required to comply with
NCAA rules, including prohibitions on (i) facilitating contact
between student-athletes and agents or financial advisors; and
(ii) receiving compensation directly or indirectly from outside
sources with respect to any actions involving the student~
athletes. At all relevant times, NCAA Division l coaches and
staff members were required to report to their university any
knowledge of violations of NCAA rules involving their institution.

18. In addition, violations of NCAA rules by a university or
a coach may lead to penalties imposed by the NCAA, including, but
not limited to, financial penalties, limitations on post-season
play, limitations on athletic scholarships, and recruiting
restrictions.

DAWKINS Facilitated Bribes to Evans

19. Beginning in at least 2016, and continuing into 2017,

CHRISTIAN DAWKINS, the defendant, paid thousands of dollars in

bribes to Evans, and also facilitated Evans's receipt of at least

7

 

 

Case 1:17-cr-00684-ER Document 177 Filed 03/07/19 Page 8 of 31

an additional $22,000 in. bribes from, among others, CW~l, in
exchange for Evans agreeing to exert his official influence over
certain student-athletes that Evans coached, first at the
University of South Carolina, and then at Oklahoma State
University, so that they would retain the services of those paying
bribes to Evans. In exchange for the bribes DAWKINS paid and/or
facilitated, DAWKINS and others expected that Evans would steer
certain student-athletes that Evans coached to Dawkins’s Company.

20. CHRISTIAN DAWKINS, the defendant, first introduced CW-l
and Sood to Evans in or about March 2016 and in order to facilitate
bribe payments from CW-l and Sood to Evans. These bribe payments
were made in exchange for Evans using his official position with
the University of South Carolina to influence student~athletes
that he coached to retain the services of CW-l, Sood, and DAWKINS,
who at the time, still worked for SMC-l. On or about March 3, 2016,
during a discussion on a car trip after meeting Evans, DAWKINS
explained to CW~l and Sood that coaches such as Evans exerted
significant control over student-athletes, and could direct the
athletes to retain certain athlete advisors while keeping other
advisors from gaining access to the athletes. DAWKINS also
explained that Evans previously had solicited and accepted bribes
from DAWKINS in connection with Evans’s role as a Division I men’s

basketball coach.

CI)

 

Case 1:17-cr-00684-ER Document 177 Filed 03/07/19 Page 9 of 31

21. In or about December 2015, CHRISTIAN DAWKINS, the
defendant, spoke to CW-l by telephone and informed him that, based
on his discussions with Evans, CW-l would be expected to pay Evans
$25,000 in exchange for Evans’s agreement to steer multiple
specific student-athletes to retain CW»l. From in or about April
2016 to in or about July 2017, Evans received bribes from CW-l and
Sood, in cash, via check and via wire transfers to an account
controlled by Evans.

22. As a result of the bribe payments facilitated by
CHRISTIAN DAWKINS, the defendant, in or around February 2017, Evans
arranged. for CW-l to ineet with. a student-athlete on. the ZNCAA
Division I men's basketball team at Oklahoma State University in
connection with Evans's attempt to influence the student~athlete
to retain CW~l. During the meeting, Evans repeatedly touted CW~
1’s ability to help the student-athlete, and pressured the student-
athlete to use CW-l’s services. Evans did not disclose to the
student-athlete that he had received bribes from CW~l in exchange
for directing the athlete to retain CW~l. After the student-
athlete left the meeting, CW-l made a $2,000 bribe payment to
Evans.

23. Moreover, in or around spring of 2017, Evans, arranged
to introduce Sood, who previously had made a bribe payment to

Evans, to the mother of a different student-athlete that Evans had

9

 

 

Case 1:17-cr-00684-ER Document 177 Filed 03/07/19 Page 10 of 31

previously coached at the University of South Carolina for the
purpose of influencing the mother to retain Sood.
DAWKINS Facilitated Bribes to Richardson

24. Beginning in or about at least February 2017, and
continuing through September 2017, CHRlSTIAN DAWKINS, the
defendant, facilitated the payment of at least $20,000 in bribes
to Richardson, another Division 1 assistant coach. As a result
of the bribes that were paid to Richardson, DAWKINS and CODE
expected that Richardson would steer the student-athletes that he
coached at the University of Arizona so that they would retain the
services of Dawkins's Company, as well as the financial advisory
services of Sood.

25. CHRISTIAN DAWKINS, the defendant, introduced Sood, CW-
1, and an undercover law enforcement agent (“UC-l”) to Richardson.
UC-l was posing as an individual who could provide financing to
DAWKINS’s new business endeavor, and UC-l held a minority interest
in Dawkins’s Company, after it was formed. During meetings and
telephone conversations in or about May 2017 and June 2017,
DAWKINS, Sood, CW-l, and UC~l discussed making bribe payments to
Richardson in exchange for Richardson using his official position
with the University of Arizona to steer and influence the student-
athletes that Richardson coached to retain the services of

Dawkins's Company.

|_|
C)

 

 

Case 1:17-cr-00684-ER Document 177 Filed 03/07/19 Page 11 of 31

26. On or about June 20, 2017, CHRISTIAN DAWKINS, the
defendant, arranged a meeting with Richardson, Sood, CW-l, UC-l,
and another undercover law enforcement agent posing as UC-l’s
business partner (“UC-2”), among others, in Manhattan, New York.
During the lneeting, Richardson agreed that luz would steer the
student-athletes that he coached at the University of Arizona to
retain the services of Dawkins’s Company. In return, and at the
end of the meeting, Richardson accepted a $5,000 cash bribe payment
from UC-l.

27. In or about July 2017, CHRISTIAN DAWKINS, the defendant,
Sood, and UC-l, agreed to pay Richardson an additional $15,000
bribe, which Richardson represented that he intended to provide to
a high school basketball prospect and/or his family so that this
recruit would commit to attending the University of Arizona. On
or about July 20l 2017, Richardson met with Sood and UC~l at Sood’s
office in New Jersey and during the meeting received the $15,000
payment in cash from UC~l.

28. On or about August 30, 2017, CHRISTIAN DAWKINS, the
defendant, met in Arizona with Richardson, as well as Sood and UC-
2. During the meeting, Richardson stated that a relative of one
of the student-athletes that Richardson coached would be the
primary decision-maker with respect to which athlete advisors that

student-athlete would ultimately retain. Richardson assured

ll

 

 

b CaSe1:17-Cr-00684-ER Document 177 Filed 03/07/19 Page 12 0f31

DAWKINS, Sood, and UC-2 that Richardson would steer this student-
athlete to retain the services of DAWKINS and Sood. Later that
day, DAWKINS, Sood, and UC-2 met with the relative of the
aforementioned student-athlete and discussed, among other things,
that Richardson had sought to steer the student-athlete to retain
DAWKINS and Sood, and that the student-athlete was inclined to
retain the services of DAWKINS and Sood.

DAWKINS and CODE Work Together to Bribe Other Coaches,
including Bland and Coach-l

 

 

29. On or about June 20, 2017, CHRISTIAN DAWKINS and MERL
CODE, the defendants, met with Sood, CW-l, and UC-l `in Manhattan,
New York. The purpose of the meeting was for DAWKINS to introduce
CODE to Sood, CW-l, and UC-l, and to discuss potential business
opportunities, including identifying assistant coaches who would
be willing to accept bribe payments in return for steering players
under their control to Dawkins's Company, 1n particular, during
this meeting, DAWKINS, CODE, Sood, CW-l, and UC-l discussed, among
other things, CODE’s ability to identify such coaches and connect
DAWKINS, Sood and UC~l to them, including how CODE could use his
affiliation with Apparel Company~l, and his former affiliation
with Apparel Company-Z, in order to assist DAWKINS, Sood, CW-l,
and UC-l in developingr relationships with corrupt college

basketball coaches. During the meeting, CODE stated, among other

12

 

 

l CaSei1:17-Cr-00684-ER Document 177 Filed 03/07/19 Page 13 c_)f31

things, that, due to his involvement in an amateur high school
basketball league sponsored by Apparel Company-l, he frequently
interacted with college basketball coaches. CODE also indicated
that he knew coaches that would be open to participating in the
bribery scheme described above and thus helpful to DAWKINS, Sood,
and UC-l. During the meeting, CODE specifically touted his close
relationship with Richardson, as well as his close relationships
with other NCAA Division I coaches. ln return, and at the end of
the meeting, UCMl, on behalf of_DAWKINS and Dawkins's Company,
provided CODE with a $5,000 payment.

30. 011 Or about July '7, 2017, CHRISTIAN DAWKINS and MERL
CODE, the defendants, discussed by telephone, among other things,
specific corrupt men's college basketball coaches that CODE could
introduce to DAWKINS and UC-l as part of the scheme, including,
among others, Bland, and Coach-l. During the call, CODE stated
that he expected to be paid $5,000 for each corrupt men's college
basketball coach that he introduced to DAWKINS and UCHl. CODE and
DAWKINS further discussed an upcoming trip to Las Vegas, Nevada,
during which CODE would facilitate introductions to multiple men's
basketball coaches who would be willing to accept bribes in order
to steer student-athletes under their control to retain the
services of DAWKINS, Sood, and UC-l.

31. During a subsequent call on. or about July' 8, 2017,

13

 

 

Case 1:17-cr-00684-ER Document 177 Filed 03/07/19 Page 14'0f31

CHRISTIAN DAWKINS and MERL CODE, the defendants, discussed a list
of coaches with whom CODE would arrange meetings in has Vegas,
including, among others, Bland and Coach»l.

32. As detailed further below, beginning in or around July
2017, and continuing into September 2017, CHRISTIAN DAWKINS, the
defendant, with the assistance of MERL CODE, the defendant, paid
bribes to Bland, in exchange for Bland's agreement to steer
student-athletes that Bland coached to retain Dawkins's Company,
and Sood’s financial advisory services once those athletes entered
the NBA. In addition, and as part of the scheme, DAWKINS, Sood,
and UC-2 paid and/or facilitated the payment of additional monies
directly‘ to the families and/or` close confidantes of student-
athletes at the University' of Southern California at Bland's
-direction.

33. On or about July 29, 2017, MERL CODE, the defendant,
arranged a H@eting for CHRISTIAN DAWKINS, the defendant, with
Bland, as well as UC-l and CW-l, in a hotel room in Las Vegas,
Nevada. During the meeting, Bland confirmed that he would use his
influence to steer student-athletes at the University of Southern
California to retain Dawkins’s Company. Bland also confirmed
that, by virtue of his position as a coach for the University of
Southern California's basketball team, he exerted influence over

his athletes in deciding which agents and advisors to retain. At

14

 

 

Case 1:17-cr-00684-ER Document 177 Filed 03/07/19 Page 15‘0f31

the end of the meeting, in the presence of Bland, DAWKINS confirmed
with UC-l that UC-l brought bribe money that Bland had solicited
from DAWKINS. DAWKINS then provided some of that money to Bland
outside the hotel room.

34. Following that bribe payment, Bland facilitated.meetings
among CHRISTIAN DAWKINS, the defendant, Sood, UC-Z, and an
associate of a then-current student-athlete on the University of
Southern California’s men's basketball team, as well as another
meeting with a family member of a different student-athlete who at
the time was a rising freshman planning to join the University of
Southern California’s men's basketball team the following season.
During the meetings, DAWKINS, sood, and UC-2 provided payments
directly to the associate and the family member of the
aforementioned student-athletes, as facilitated by Bland.

35. During an in-person meeting on or about August 31, 2017,
in California, Bland informed CHRISTIAN DAWKINS, the defendant,
Sood, and UC-2 that if they continued to fund payments to the
family members of University of Southern California men's
basketball players and recruits, then Bland would ensure that those
student-athletes retained DAWKINS's and Sood’s services once the
athletes entered the NBA.

Allegations Relating to Bribes Paid to Coach-l

36. As discussed above, on or about July 7, 2017, MERL CODE,

15

 

 

Case 1:17-cr-00684-ER Document 177 Filed 03/07/19 Page 16 of 31

the defendant, and DAWKINS discussed by telephone, among other
things, specific corrupt men's college basketball coaches that
CODE could introduce to DAWKINS and UC-l during an upcoming trip
to Las Vegas, Nevada, including, among others, Coach-l, who was an
assistant coach at University-l. On or about July 25, 2017, CODE
sent DAWKINS a text message containing a list of meetings that
CODE had. scheduled. for~ DAWKINS, CW-l, and.`UC-l in. Las Vegas,
Nevada, which included a meeting with Coach-l.

37. On or about July 28, 2017, CHRISTIAN DAWKINS, the
defendant, UC-l, and CW-l, met with Coach-l in a hotel room in Las
Vegas as arranged.by MERL CODE, the defendant. During the meeting,
DAWKINS, CW-l and UC-l paid a $6,000 bribe to Coach-l, in exchange
for Coach-l’s agreement to steer certain student-athletes that
Coach-1 coached to retain DAWKINS and the services of Dawkins's
Company,-once those athletes entered the NBA.

Allegations Relating to Bribes Paid to Coach-Z

38. On or about July 28, 20l7, CHRISTIAN DAWKINS, the
defendant, UC-l, and CW~l, met with Coach»2, the University-2
assistant coach, in a hotel room in Las Vegas. During the meeting,
DAWKINS, UC-l, and CW-l paid a $6,000 bribe to Coach-2, in exchange
for Coach-2’s agreement to steer certain student-athletes that
Coach-2 coached to retain DAWKINS and the services of Dawkins's

Companyl once those athletes entered the NBA.

16

 

 

Case 1:17-cr-00684-ER Document 177 Filed 03/07/19 Page 17 of 31

39. On or about September l€, 2017, CHRISTIAN DAWKINS, the
defendant, spoke by telephone with. Coach-2 about arranging a
meeting between.DAWKINS and one of Coach-2's current players, after
official practices start for the men's basketball team. During
the telephone call, DAWKINS and Coach-Z discussed that the player
was likely to be drafted in the NBA draft, and that it would be a
“layup” for DAWKINS to sign the player as a client.

COUNT ONE
(Conspiracy To Commit Bribery)

The Grand Jury charges:

40. The allegations set forth in paragraphs 1 through 39 of
this lndictment are repeated and realleged as if fully set forth
herein.

41. From at least in or about 2016, up to and including in
or about September 2017, in the Southern District of New York and
elsewhere, CHRISTIAN DAWKINS, and MERL CODE, the defendants, and
others known and unknown, willfully and knowingly did combine,
conspire, confederate, and agree together and with each other to
commit offenses against the United States, to wit, violations of
Title 18, United States Code, Sections 666(a)(2).

42. lt was a jpart and. an. object of the conspiracy' that
CHRISTIAN DAWKINS and MERL CODE/ the defendants, and others known

and unknown, corruptly would and did give, offer, and agree to

l7

 

 

Case 1:17-cr-00684-ER Document 177 Filed 03/07/19 Page 18 of 31

give something of value to a person, with intent to influence and
reward an agent of an organization, in connection with business,
transactions, and. series of transactions of such. organization
involving a thing of value of $5,000 and more, while such
organization was in receipt of, in any one year period, benefits
in excess of $10,000 under a Federal program involving a grant,
contract, subsidy, loan, guaranteey insurance, and other form of
Federal assistance, in violation of Title 18, United States Code,
Section 666(a)(2), to wit,DAWKINS, CODE, and others, agreed to
offer, pay, and facilitate the payment of bribes to NCAA men's
college basketball coaches, intending to influence and reward
those coaches in connection with the business of their
universities.
Overt Acts
43. In furtherance of this conspiracy, and to effect the
illegal objects thereof, the following overt acts, among others,
were committed in the Southern District of New York and elsewhere:
a. On. or about March 3, 2016, in South Carolina,
CHRISTIAN'DAWKINS, the defendant, Evans, Sood, and CW-l met, during
which meeting Evans, DAWKINS, Sood, and CW-l discussed, in sum and
substance, that Evans could direct and influence certain student-
athletes that Evans coached at the University of South Carolina to

retain the services of DAWKINS, Sood and CW-l.

18

 

 

Casle 1:17-cr-00684-ER Document 177 Filed 03/07/19 Page 19 of 31

b. On or about June 20, 2017, a meeting that had been
arranged for by DAWKINS occurred in Manhattan, New York between
Richardson, Sood, CW-l, and. UC-l, among others, during which
Richardson received a cash bribe of $5,000.

c. On or about June 20, 2017, MERL CODE, the defendant,
DAWKINS, Sood, CW-l, and UC-l, among others, met in Manhattan, New'
York, during which meeting CODE received a cash payment of $5,000
and agreed to identify and make introductions to certain corrupt
men's college basketball coaches that would be willing to accept
bribe payments in exchange for steering certain of their student-
athletes to retain the services of the company being formed by
DAWKINS, Sood, and Uc-i.

d. On or about July 29, 2017, a meeting arranged by
CODE occurred in Las Vegas, Nevada between DAWKINS, Bland, CW-l,
and UC-l, among others, during which Bland discussed steering
student-athletes under his control to retain the services of the
company being formed by DAWKINS, Sood, and UC-l, and after which
DAWKINS paid Bland a cash bribe.

e. On or about July 28, 2017, a meeting arranged by
CODE occurred in Las Vegas, Nevada between DAWKINS, Coach-l, CW-
1, and UC-l, among others, during which Coach-l discussed steering
student-athletes under his control to retain the services of

Dawkins's Company, and UC»l paid Coach-l a $6,000 cash bribe.

-\n
J_j

 

 

Cas_e 1:17-cr-00684-ER Document 177 Filed 03/07/19 Page 20 of 31

f. On or about July 28, 2017, DAWKINS, Coach-Z, CW-l,
and UC-l, among others, met in a hotel room in Las Vegas, Nevada
to discuss Coach-Z's steering of student-athletes under his
control to retain the services of Dawkins's Company. During the
meeting, UC-l paid Coach-2 a $6,000 cash bribe.

(Title 18, United States Code, Section 371.)
COU'NT TWO
(Payments Of Bribes And Gratuities To An Agent Of A Federally

Funded Organization ~ CHRISTIAN DAWKINS and MERL CODE)

The Grand Jury further charges:

44. The allegations set forth in paragraphs l through 39 of
this Indictment are repeated and realleged as if fully set forth
herein.

45. From at least in or about 2016, up to and including in
or about September 2017, in the Southern District of New York and
elsewhere, CHRISTIAN DAWKINS and MERL CODE, the defendants,
corruptly did give, offer, and agree to give a thing of value to
a person, with intent to influence and reward an agent of an
organization, in connection with business, transactions, and
series of transactions of such organization involving a thing of
value of $5,000 and more, while such organization was in receipt
of, in any one year period, benefits in excess of 310,000 under a
Federal program involving a grant, contract, subsidy, loan,

guarantee, insurance, and other form of Federal assistance, to

20

 

 

Cas_e 1:17-cr-00684-ER Document 177 Filed 03/07/19 P‘age 21 of 31

wit, DAWKINS offered and paid bribes to multiple NCAA.men’s college
basketball coaches, including as facilitated by CODE, intending to
influence and reward those coaches in connection with the business
`of their universities.

(Title 18, United States Code, Sections 666(a)(2) and 2.)

COU'NT THREE
(Conspiracy To Commit Honest Services Wire Fraud)

The Grand Jury further charges:

46. The allegations set forth in paragraphs l through 39 of
this Indictment are repeated and realleged as if fully set forth
herein.

47. From at least in or about 2016, up to and including in
or about September 2017, in the Southern District of New York and
elsewhere, CHRISTIAN DAWKINS and MERL CODE, the defendants, and
others known and unknown, willfully and knowingly did combine,
conspire, confederate, and agree together and with each other to
commit honest services wire fraud in violation of Title 18, United
States Code, Sections 1343 and 1346.

48. It was a part and an object of the conspiracy that
CHRISTIAN DAWKINS and MERL CODE, the defendants, and others known
and unknown, willfully and knowingly, having devised and intending
to devise a scheme and artifice to defraud, and to deprive Evans’s,

Richardson’s, Bland's, Coach-l's, and Coach-2's respective

2l

 

 

Case 1:17-cr-00684-ER Document 177 Filed 03/07/19 P-age 22 of 31

employers of their intangible right to their employees‘ honest
services, would and did transmit and cause to be transmitted by
means of wire communication in interstate and foreign commerce,
writings, signs, signals, pictures, and sounds for the purpose of
executing such scheme and artifice, in violation of Title 18,
United States Code, Sections 1343 and 1346, to wit, DAWKINS and
CODE, and others, through telephone and email communications, and
wire transfers of funds, among other means and methods, agreed to
and. did deprive Evans’s, Richardson’s, Bland's, Coach-l's and
Coach-Z's, respective employers of their honest services by
soliciting and receiving bribes from DAWKINS and Sood,f among
others, at least some of which were facilitated. by' CODE, in
exchange for which Evans, Richardson, Bland, Coach-l and Coach-2
agreed to and did exercise their influence as coaches at their
respective universities to persuade and pressure student-athletes
to retain the services of DAWKINS and Sood, among others.
(Title 18, United States Code, Section 1349.)
COUNT FOUR
{Honest Services Wire Fraud - The University of South Carolina
and Oklahoma State University)
The Grand Jury further charges:
49. The allegations set forth in paragraphs 1 through 39 of

this lndictment are repeated and realleged as if fully set forth

herein.

L\.}
[\.)

 

 

Case 1:17-cr-00684-ER Document 177 Filed 03/07/19 P-age 23 of 31

50. From at least in or about 2016, up to and including in
or about September 2017, in the Southern District of New York and
elsewhere, CHRISTIAN DAWKINS, the defendant, willfully and
knowingly, having devised and intending to devise a scheme and
artifice to defraud, and to deprive the University' of South
Carolina and Oklahoma State University of their respective
intangible rights to Evans's honest services, and attempting to do
so, would and did transmit and cause to be transmitted by means of
wire communication in interstate and foreign commerce, writings,
signs, signals, pictures, and sounds for the purpose of executing
such scheme and artifice, to wit, DAWKINS, among others, through
telephone and email communications, and wire transfers of funds,
among other means, agreed to and did deprive Evans’s employers of
his honest services by soliciting and receiving bribes, in exchange
for which Evans agreed to and did exercise his influence as a coach
at the University of South Carolina and Oklahoma State University
to persuade and pressure student-athletes to retain the services
of DAWKINS, Sood, and CW-l, among others.

(Title 18, United States Code, Sections 1343, 1346, 1349 and 2.)

COUNT FIVE
(Honest Services Wire Fraud - The University of Arizona)

The Grand Jury further charges:

51. The allegations set forth in paragraphs l through 39 of

23

 

 

Case 1:17-cr-00684-ER Document 177 Filed 03/07/19 Page 24 of 31

this Indictment are repeated and realleged as if fully set forth
herein.

52. From at least in or about March 2017, up to and including
in or about September 2017, in the Southern District of New York
and elsewhere, CHRlSTIAN DAWKINS, the defendant, willfully and
knowingly, having devised and intending to devise a scheme and
artifice to defraud, and to deprive the University of Arizona of
its intangible right to Richardson's honest services, and
attempting to do so, would. and. did. transmit and cause to fbe
transmitted. by' means of wire communication. in interstate and
foreign commerce, writings, signs, signals, pictures, and sounds
for the purpose of executing such scheme and artifice, to wit,
DAWKINS, among others, through telephone and email communications,
and wire transfers of funds, among other means, agreed to and did
deprive Richardson’s employer of his honest services by soliciting
and receiving bribes, in exchange for which Richardson agreed to
and did exercise his influence as a coach at the University of
Arizona to persuade and pressure student-athletes to retain the
services of DAWKINS and Munish Sood, among others.

(Title 18, United States Code, Sections 1343, 1346, 1349 and 2.)

COU'NT SIX
(Travel Act Conspiracy)

The Grand Jury further charges:

24

 

 

Case 1:17-cr-00684-ER Document 177 Filed 03/07/19 Page 25 of 31

53. The allegations set forth in paragraphs 1 through 39 of
this Indictment are repeated and realleged as if fully set forth
herein.

54.' From at least in or about 2016, up to and including in
or about September 2017, in the Southern District of New York and
elsewhere, CHRISTIAN DAWKINS and MERL CODE, the defendants, and
others known and unknown, willfully and knowingly did combine,
conspire, confederate, and agree together and with each other to
commit an offense against the United States, to wit, a violation
of Title 18, United States Code, Section 1952.

55. It was a part and object of the conspiracy that CHRISTIAN
DAWKINS and MERL CODE, the defendants, and others known -and
unknown, willfully and knowingly would and did travel in interstate
commerce, and use and cause to be used the mail and facilities in
interstate and foreign commerce, with the intent to distribute the
proceeds of an unlawful activity, and to promote, manage,
establish, carry' on and. facilitate the promotion, management,
establishment and carrying on of an unlawful activity, to wit, the
offering by DAWKINS, Sood, and CW-l, and others known and unknown,
of commercial bribes and the acceptance by Evans, of commercial
bribes, in violation of S.C. Code Ann. § 16-17-540 and 21 Okl. St.
Ann. § 380, the acceptance by Richardson of commercial bribes,

in violation of A.R.S. § 13-2605, and the acceptance by Bland, of

25

 

Case 1:17-cr-00684-ER Document 177 Filed 03/07/19 Page 26 of 31

commercial bribes, in violation of Cal. Penal Code § 641.3,
thereafter would and did perform and attempt to perform an act to
distribute the proceeds of said unlawful activity, and to promote,
manage, establish, carry on, and facilitate the promotion,
management, establishment, and carrying on of said unlawful
activity, in violation of Title 18, United States Code, Sections
1952(a)(1) and (a)(3).
Overt Acts

56. In furtherance of this conspiracy, and to effect the
illegal objects thereof, the following overt acts, among others,
were committed in the Southern District of New York and elsewhere:

a. On or about March 3, 2016, in South Carolina,
CHRISTIAN'DAWKINS, the defendant, Evans, Sood, and CW-l met, during
which meeting Evans, DAWKINS, Sood and CW-l discussed, in sum and
substance, that Evans could direct and influence certain student-
athletes that Evans coached at the University of South Carolina to
retain the services of DAWKINS, Sood and CW-l.

b. On or about June 20, 2017, a meeting that had been
arranged for by DAWKINS occurred in Manhattan, New York between
Richardson, Sood, CW-l, and. UC-l, among others, during' which
Richardson received a cash bribe of $5,000.

c. On or about June 20, 2017, MERL CODE, the defendant,

DAWKINS, Sood, CW-l, and UC-l, among others, met in Manhattan, New

26

 

Case 1:17-cr-00684-ER Document 177 Filed 03/07/19 Page 27 of 31

York, during which CODE received a cash payment of $5,000 and
agreed to identify and make introductions to certain corrupt men's
college basketball coaches that would be willing_to accept bribe
payments in exchange for steering their student-athletes to retain
the services of the company being formed by DAWKINS, Sood, and UC-
1.

d. On or about July 29, 2017, a meeting that had been
arranged for by CODE occurred in Las Vegas, Nevada between DAWKINS,
Anthony Bland,,CWMl, and UC-l, among others, during which Bland
discussed steering student-athletes under his control to retain
the services of the company being formed by DAWKINS, Sood, and UC-
1, and after which DAWKINS paid Bland a cash bribe.

e. On or about July 28, 2017, a meeting arranged for by
CODE occurred in Las Vegas, Nevada between DAWKINS, Coach-l, CW-
1, and UC-l, among others, during which Coach-l discussed steering
student-athletes under his control to retain Dawkins's Company,
and UC-l paid Coach-l a $6,000 cash bribe.

f. On or about July 28, 2017, DAWKINS, Coach-2, CW-l, and
UC-l, among others, met in a hotel room in Las Vegas, Nevada to
discuss Coach-2's steering of student-athletes under his control
to retain the services of Dawkins's Company. During the meeting,
UC-l paid Coach-2 a $6,000 cash bribe.

(Title 18, United States Code, Section 371.)

27

 

Case 1:17-cr-00684-ER Document 177 Filed 03/07/19 Page 28 of 31

FORFEITURE ALLEGATIONS

57. As a result of committing the offenses charged in Counts
One, Threer and Six of this Indictment, CHRISTIAN DAWKINS, and
MERL CODE, the defendants, shall forfeit to the United States,
pursuant to Title 18, United States Code, Section 981(a)(1)(C) and
Title 28, United States Code, Section 2461(c), any and all
property, real and personal, that constitutes or is derived from
proceeds traceable to the commission of said offenses, including
but not limited. to a sun\ of money' in 'United_ States currency
representing the amount of proceeds traceable to the commission of
said offenses.

58. As a result of committing the offense charged in Count
Two of this Indictment, CHRISTIAN' DAWKINS and MERL CODE, the
defendants, shall forfeit to the United States, pursuant to Title
18, United States Code, Section 981(a)§1)(C) and Title 28, United
States Code, Section_ 2461(c), any' and. all property, real and
personal, that constitutes or is derived from proceeds traceable
to the commission of said offense, including but not limited to a
sum of money in United States currency representing the amount of
proceeds traceable to the commission of said offense.

59. As a result of committing the offense charged in Count
Four of this Indictment, CHRISTIAN DAWKINS, the defendant, shall

forfeit to the United States, pursuant to Title 18, United States

28

 

 

Case 1:17-cr-00684-ER Document 177 Filed 03/07/19 Page 29 of 31

Code, Section 981(a)(l)(C) and Title 28, United. States Code,
Section 2461(c), any and all property, real and personal, that
constitutes or is derived from proceeds traceable to the commission
of said offense, including but not limited to a sum of money in
United States currency representing the amount of proceeds
traceable to the commission of said offense.

60. ns a result of committing the offense charged in Count
Five of this Indictment, CHRISTIAN DAWKINS, the defendant, shall
forfeit to the United States, pursuant to Title 18, United States
Code, Section 981(a)(1)(C) and Title 23, United. States Code,
Section 2461(c), any and all property, real and personal, that
constitutes or is derived from proceeds traceable to the commission
of said offense, including but not limited to a sum of money in
United States currency representing the amount of proceeds

traceable to the commission of said offense.

h.)
\.£J

 

Case 1:17-cr-00684-ER Document 177 Filed 03/07/19 Page 30 of 31

Substitute Asset Provision

 

61. If any of the above described forfeitable property, as

a result of any act or omission of the defendants:

(a) cannot be located upon the exercise of due
diligence;

(b) has been transferred or sold to, or deposited
with, a third party;

(c) has been placed beyond the jurisdiction of the
Court;

(d) has been substantially diminished in value; or

(e) has been commingled with other property which
cannot be subdivided without difficulty;
it is the intent of the United States, pursuant to Title 21, United
States Code, Section 853(p) and Title 28, United States Code,
Section 2461(c), to seek forfeiture of any other property of the
defendants up to the value of the above forfeitable property.

(Title 18, United States Code, Section 981,

Title 21, United States Code, Section 853, and
Title 28, United States Code, Section 2461.)

;,
"'»- q
(W_‘, ` -" n ` .
Bw‘ l \\--~M &‘M § ~ ’Bsc“mo;.»
FOREPERSON GEOFFsh‘Y . BERMAN
United §t tes Attorney

30

 

 

Case 1:17;cr-00684-ER Document 177 Filed 03/07/19 Page 31 of 31 _

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
_ v. _

CHRISTIAN DAWKINS, and
MERL CODE

Defendants.

 

SUPERSEDING INDICTMENT
Sl 17 Cr. 684 (ER)
(lS U.S.C. §§ 371, 666, 1343, 1346,
1349, and 2.)
GEOFFREY S. BERMAN
United States Attorney.
A TRUE BIL{{";

Foreperson.

 

 

   

 

 

